Exhibit 10.13


ACTION BY WRITTEN CONSENT
OF
THE SOLE MEMBER
OF
GGCR MINING, LLC




Pursuant to Section 18-302(d) of the Delaware Limited Liability Company Act, the
undersigned, constituting the sole member of GGCR Mining, LLC, a Delaware
Limited Liability Company (the “Company”), hereby consents to and adopts the
following resolutions:


Removal & Appointment of Managers


WHEREAS, on September 23, 2011, each of Van Krikorian, Jeffrey Marvin, Ian Hague
and David Premraj was appointed to serve as directors of Global Gold
Consolidated Resources Limited, a Jersey, Channel Islands company (“GGCRL”);


WHEREAS, Section 6.2 of the Company’s Limited Liability Company Operating
Agreement, dated as of November 8, 2011 (the “Operating Agreement”), provides
that the  managers of the Company shall be identical to the board of directors
of GGCRL;


WHEREAS, effective February 1, 2012, each of Jeffrey Marvin, David Premraj and
Ian Hague resigned as directors of GGCRL;


WHEREAS, pursuant to Section 6.14 of the Operating Agreement, any manager of the
Company may be removed at any time, with or without cause, by the affirmative
vote of seventy-five percent (75%) of the percentage interest of the member in
the Company;


WHEREAS, GGCRL holds a one hundred percent (100%) percentage interest in the
Company as its sole member;


WHEREAS, GGCRL desires to remove each of Jeffrey Marvin, David Premraj and Ian
Hague as managers of the Company to comply with Section 6.2 of the Operating
Agreement;


WHEREAS, each of Jeffrey Marvin, David Premraj, Ian Hague, Van Krikorian and
Caralapati Premraj have executed written resolutions by all of the directors of
GGCRL appointing Caralapati Premraj as a director of GGCRL;


NOW, THEREFORE, BE IT RESOLVED, that effective as of the date hereof, Jeffrey
Marvin, David Premraj and Ian Hague be, and hereby are, removed as managers of
the Company and as a result shall cease to hold office as a manager of the
Company;


FURTHER RESOLVED, that Caralapati Premraj be, and hereby is, appointed as a
manager of the Company, pursuant to Section 6.2 of the Operating Agreement, to
hold office until the next annual meeting of members or until his successor
shall have been duly elected and qualified.


 
 

--------------------------------------------------------------------------------

 
 
FURTHER RESOLVED, that a manager of the Company be, and hereby is, authorized
and directed to take all such action and do all such things and to execute and
deliver all such instruments and documents as the Company may deem necessary or
appropriate in order to fully effectuate the purpose of each of the foregoing
resolutions.


IN WITNESS WHEREOF, the undersigned executed this Written Consent as of February
19, 2012.


GLOBAL GOLD CONSOLIDATED RESOURCES LIMITED, Sole Member
______________________________
Name:
Title:




 
 
 
GGCR Mining Sole Member Consent Signature Page